COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:      Carolyn Sovann v. Houston Housing Authority

Appellate case number:    01-15-00080-CV

Trial court case number: 1055785

Trial court:              County Civil Court at Law No 4. of Harris County

       On February 5, 2015, appellant, Carolyn Sovann, filed a motion requesting that this Court
temporarily stay execution of a writ of possession. The County Civil Court at Law No. 4 of
Harris County signed the judgment against appellant in the underlying eviction suit on January
15, 2015. A supersedeas bond was not filed within 10 days of the signed judgment. Accordingly,
appellant’s motion for a temporary stay must be DENIED. See TEX. PROP. CODE ANN. §
24.007(a) (West 2014) (“A judgment of a county court in an eviction suit may not under any
circumstances be stayed pending appeal unless, within 10 days of the signing of the judgment,
the appellant files a supersedeas bond in an amount set by the county court.”).
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually  Acting for the Court


Date: February 13, 2015